Citation Nr: 0032561	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-18 915	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left total knee arthroplasty, currently rated 
30 percent disabling.  

2.  Entitlement to an increased rating for a right ankle 
disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1964.  He served in the United States Marine Corps under a 
name which is different from his present name.  A copy of the 
April 1975 Texas state court order granting the veteran's  
petition for a legal change of his name is included in the 
claims folder.  

This appeal arises from a November 1992 rating decision 
which, among other things, determined that the veteran's 
service-connected postoperative residuals of a left total 
knee arthroplasty warranted a 30 percent rating, effective 
from June 1, 1993; and that a rating in excess of 10 percent 
for a service-connected right ankle disorder was not 
warranted.  The veteran was accorded a hearing before a 
hearing officer at the RO in March 1994, and a hearing at the 
RO before the undersigned veterans law judge in July 1997.  
Copies of the transcripts of the foregoing hearings are 
included in the claims folder.  This appeal was remanded by 
the Board of Veterans' Appeals (Board) to the RO in July 1996 
and October 1997.  In a March 2000 rating decision, the RO, 
among other things, increased the rating for the veteran's 
right ankle disorder to 30 percent.  The issues of service 
connection for low back and right knee disabilities, 
previously before the Board on appeal, were favorably 
resolved by the RO's grants of service connection for those 
disabilities in the rating decision of March 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a left total knee arthroplasty are manifested by 
complaints of knee pain and swelling on use; clinical 
findings show only slight limitation of left knee motion, and 
no left knee instability or incoordination, but left knee 
weakness, fatigability, and atrophy of the muscles of his 
left lower extremity are present.  

2.  The veteran's service-connected right ankle disorder is 
manifested by complaints of right ankle pain on use; clinical 
findings show right ankle swelling, degenerative arthritis, 
and limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected left knee instability 
with degenerative changes, and residuals of a left total knee 
arthroplasty is 60 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5055, 5256, 5261, and 5262 (2000).  

2.  A rating in excess of 30 percent for the veteran's 
service-connected right ankle disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5262, and 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records include a March 1962 medical 
report in which an examiner opined that the veteran had 
possibly sprained his ankle.  (The report did not indicate 
whether the veteran's right ankle or his left ankle had been 
injured.)  In November 1962, he received medical treatment 
for a twisting left knee injury.  The examiner's impression 
was of an internal derangement of the left knee.  An April 
1963 medical note reported the veteran's complaint of left 
knee pain after a subsequent twisting injury.  In March 1964, 
he injured his ankle.  (The medical report did not indicate 
whether the veteran's right ankle or left ankle was 
involved.)  An August 1964 military physical evaluation board 
report noted that the veteran had been admitted to a military 
hospital in Key West, Florida, with a complaint of left knee 
pain.  He gave a history of injury to his left knee while 
participating in athletics in November 1962.  Following 
clinical evaluation at a military orthopedic clinic in May 
1964, the medical diagnoses were chondromalacia of the left 
patella and an old rupture of the left anterior cruciate 
ligament and medial collateral ligament.  

On VA medical examination in July 1976, the veteran 
complained of constant left knee swelling and pain.  He 
indicated that his left knee sometimes gave way, and that he 
was unable to stand for extended periods.  Following clinical 
evaluation, the examining physician's diagnoses included 
chondromalacia of the left patella, degenerative changes of 
the left knee joint, with mild lateral and anteroposterior 
instability due to laxity of the anterior cruciate ligament 
and medial collateral ligament, and soft tissue calcification 
about the right ankle secondary to a sprain.  

In a September 1976 rating decision, the RO granted service 
connection and assigned a 20 percent rating for left knee 
instability with degenerative changes.  The rating decision 
also granted service connection and assigned a noncompensable 
rating for residuals of a right ankle sprain.  The rating 
decision was based on the service medical records and the 
report of the July 1976 VA examination of the veteran.  

A report of a July 1983 VA orthopedic evaluation noted that 
the veteran complained of continuing left knee pain and 
occasional pain in his right ankle.  On clinical evaluation, 
his gait was antalgic on the left, and he could not hop up 
and down on his left knee.  His right ankle was slightly 
stiff when he ambulated, and his right ankle did not 
demonstrate full plantar flexion and dorsiflexion.  The 
examiner's impressions were of a left knee anterior cruciate 
ligament  tear and left knee and right ankle degenerative 
joint disease.  A left knee arthroscopy was recommended.  

In an August 1983 rating decision, the RO increased the 
rating for the veteran's right ankle disorder to 10 percent.  
This rating decision was based on the evidence then of 
record, including the report of the July 1983 VA orthopedic 
evaluation.  

The veteran underwent a left knee arthroscopy in September 
1983, at the VA Medical Center in San Diego, California.  A 
surgery report indicated that the pre-operative and operative 
diagnoses were left knee anterior cruciate ligament 
deficiency, with a possible meniscus tear.  

In April 1992, the veteran underwent a left total knee 
arthroplasty, performed by William E. Bowman, M.D.  The 
preoperative and postoperative diagnoses were degenerative 
arthritis of the left knee.  

On VA examination in June 1992, the veteran was using a 
crutch, he walked with a painful gait, and he limped on his 
left leg.  The examining physician noted a well-healed, six-
inch scar on the anterior of the veteran's left knee.  The 
left knee was warm and painful, and all motions of the left 
knee were painful.  Left knee swelling was noted, and the 
examiner indicated that the circumference of the left knee 
was 18 inches, as compared with a right knee circumference of 
16.5 inches.  There was no left knee deformity, but the 
examining physician reported that the left knee was too 
painful to evaluate its stability.  Left knee flexion was to 
110 degrees, with extension to zero degrees.  The right ankle 
demonstrated flexion of from 10 to 50 degrees.  Inversion and 
eversion were characterized as normal.  The examining 
physician's diagnosis as to the left knee was status 
postoperative left total knee replacement, with effusion of 
the left knee, limitation of left knee motion and pain on 
left knee motion.  The diagnosis as to the right ankle was 
normal range of motion of the right ankle, with degenerative 
changes, which were confirmed by x-ray study.  

On VA examination in July 1992, the range of motion of the 
veteran's left knee was from zero to 125 degrees.  The 
examining physician noted hypesthesia of the anterior left 
knee.  On VA examination in September 1992, the veteran's 
right ankle demonstrated dorsiflexion to 10 degrees, plantar 
flexion to 20 degrees, inversion to 10 degrees, and eversion 
to zero degrees.  The examiner noted that the right ankle had 
a reduced range of motion as compared to the left ankle.  The 
left knee range of motion was from 5 degrees to 120 degrees, 
and there was pain on extremes of left knee flexion and 
extension.  The veteran did not have full extension of his 
left knee at the time of the examination.  The examining 
physician noted atrophy of the veteran's left thigh and left 
calf following his left total knee arthroplasty.  The 
examining physician's impressions included probable 
degenerative arthritis of multiple joints, including the left 
knee and the right ankle.  

In a March 1993 report of a medical evaluation of the veteran 
by Thomas T. Laughlin, Jr., M.D., it was noted that the 
veteran had continuing left knee problems following his left 
total knee arthroplasty, but the left knee was described as 
definitely better.  Range of motion of the right ankle was 
within 90 percent of normal.  Examination of the veteran's 
left knee revealed good alignment, with 120 degrees of 
flexion.  The right ankle showed a very large, prominent 
lateral malleolus.  

On VA examination in June 1993, the veteran complained of 
pain in the anterior aspect of the left knee while walking.  
He was able to ride his bicycle.  He used a cane in his right 
hand, and he took Motrin for pain.  He walked with a limp of 
the left leg.  He declined to stand on his heels or on 
tiptoes.  The examining physician noted that there was a 1 
inch atrophy of the left quadriceps muscle, as compared with 
the right quadriceps muscle.  On clinical evaluation, there 
was no left knee swelling or deformity.  There was an 8-inch 
scar at the anterior of the left knee.  There was no left 
knee crepitus or effusion.  On stress testing, the left knee 
demonstrated slight anteroposterior instability, but there 
was no mediolateral instability.  There was left knee flexion 
to 125 degrees and extension to zero degrees.  The examining 
physician's diagnosis was status postoperative left total 
knee replacement, with mild limitation of motion and 
instability.  A June 1993 VA x-ray study of the left knee 
showed a decrease in the size of the posterior margin of the 
patella, which the examiner opined was presumably 
postsurgical.  The examiner also noted productive changes 
posterior to the prostheses in the distal femur and in the 
proximal tibia.  

At a hearing in March 1994, before a hearing officer at the 
RO, the veteran testified that he had last been employed as a 
bush pilot in Alaska in 1990.  He indicated that he has sharp 
left pain at night, along with sharp pains when he walks.  
The veteran stated that, initially after his left total knee 
arthroplasty, his knee was only slightly painful, and nearly 
pain-free.  However, his left knee had subsequently become 
more painful.  He reported that he lives on a boat, and his 
left knee makes movement difficult.  He explained that he 
lacks strength in his lower extremities, and this impairs his 
capacity to manipulate an airplane's rudders.  He had been 
forced to decline lucrative employment opportunities because 
of his disabilities.  The veteran testified that he has right 
ankle swelling about 40 percent of the time.  

In an April 1994 letter, Dr. Bowman stated that the veteran 
had been under his medical care since his left total knee 
arthroplasty.  Dr. Bowman indicated that the veteran's left 
knee had not responded to conservative medical treatment, and 
he continued to have complaints of left knee pain.  Dr. 
Bowman noted that the veteran had told him that his left knee 
pain is constant, and his left knee prevents him from going 
up or down stairs, or standing for long periods of time.  He 
has difficulty walking and he had been unable to return to 
his employment because of his continuing symptoms.  Dr. 
Bowman opined that the veteran could probably not return to 
gainful employment, other than sedentary employment.  

In July 1996, the Board remanded the case to the RO to accord 
the veteran an opportunity to have a hearing before a 
veterans law judge, as he had previously requested.  At a 
hearing in July 1997, before the undersigned veterans law 
judge, the veteran testified that he falls as many as 3 to 5 
times a week as a result of his left knee.  He is awakened 
with shooting pain.  The veteran indicated that, despite 
having had fluid removed from his left knee on several 
occasions, his knee continues to be swollen.  His left knee 
affects his ability to pilot a plane, and he is sometimes 
unable to drive his manual transmission motor vehicle.  The 
veteran reported that he lives on a boat by himself, and he 
has difficulty in getting out to buy groceries and run other 
errands.  He indicated that he is receiving disability 
benefits from the Social Security Administration (SSA).  He 
reported that his right ankle frequently swells.  When he has 
flareups of right ankle pain, he feels pain with all right 
ankle movement.  The veteran stated that a physician had told 
him that his right ankle would eventually require surgical 
fusion.  

In October 1997, the Board remanded the appeal to the RO, in 
part, to accord the veteran a VA orthopedic examination which 
would comply with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's examination was also 
contemplated to permit the RO to consider the impact of 
38 C.F.R. §§ 4.40 and 4.45 in evaluation of the severity of 
his service-connected left knee and right ankle disabilities.  
The remand instructed the RO to obtain medical records relied 
upon by the SSA in its disability determination with regard 
to the veteran.  

In a December 1997 letter, Larry D. Dodge, M.D., indicated 
that the veteran was reporting right ankle pain of increasing 
severity.  Dr. Dodge opined that the veteran's right ankle 
pain was related to post-traumatic degenerative changes, with 
a significant synovial cyst associated with the right ankle 
joint.  Dr. Dodge further stated that the veteran's 
activities were quite limited because of his right ankle 
disability, including his ability to stand and walk.  Dr. 
Dodge indicated that the veteran was disabled from multiple 
orthopedic disabilities, and that he would not be employable 
except for in a sedentary job, with only minimal requirements 
for standing and walking.  

Records received from the SSA in March 1998 were largely 
duplicative of medical records which had previously been 
associated with the claims folder.  

Records of medical treatment of the veteran by Dr. Bowman, 
dating from May 1992 to November 1997, were associated with 
the claims folder in July 1999.  In a September 1997 medical 
note, Dr. Bowman indicated that the veteran was complaining 
of swelling over his right ankle and left knee pain.  Dr. 
Bowman opined that the veteran had post-traumatic arthritis 
of the right ankle, with a large synovial cyst probably 
present in the ankle.  Dr. Bowman noted that the left total 
knee replacement appeared to be doing well, although the 
veteran complained of left knee pain.  Dr. Bowman assessed 
the results of an x-ray study of the veteran's left knee and 
reported that the total left knee components were well-
aligned.  Aspiration of his right ankle produced a large 
amount of fluid, and a large synovial cyst was present.  

On February 1999 VA examination, the examining physician 
reported the veteran's medical history.  The examiner 
indicated that the veteran's left knee was doing quite well 
since the left total knee replacement.  The veteran 
reportedly had excellent left knee range of motion, and while 
there was some degree of left knee weakness, he gets along 
satisfactorily with a cane much of the time.  It was noted 
that the cane is used more for support of his back and right 
lower extremity.  The veteran complained of constant 
difficulties with his right ankle.  His right ankle is 
constantly swollen and painful, and these symptoms increase 
in severity with physical activity and weather changes, 
particularly when the temperature is colder.  He complained 
of difficulty in pulling his ankle up into extension.  On 
clinical evaluation, there was a well-healed, nontender, 18 
centimeter surgical scar on the anterior aspect of the left 
knee, extending from the distal thigh down the mid-portion of 
the patella, to the anterior aspect of the proximal leg.  He 
had full extension to zero degrees in his left knee, and he 
could flex the left knee to 125 degrees, as compared to 110 
degrees of flexion in the right knee.  The left knee showed 
no evidence of ligamentous laxity in either the cruciate or 
collateral ligaments.  The veteran's right ankle revealed 
profuse swelling and possible effusion.  The ankle felt 
slightly warm to the touch.  There was significant, diffuse 
intra-articular crepitation of the ankle joint with both 
active and passive motion.  The right ankle demonstrated what 
was characterized as definite limitation of motion.  Right 
ankle extension was to 5 degrees on the right (as compared to 
15 degrees on the left).  The right ankle demonstrated 40 
degrees of plantar flexion on the right (as compared to 50 
degrees of plantar flexion on the left).  The examiner noted 
that there was decreased inversion motion on the right of 10 
degrees (as compared to 20 degrees on the left).  There was 
no eversion motion in the right ankle and possibly 5 degrees 
of eversion in the left ankle.  The examining physician's 
diagnoses included status post advanced left knee 
degenerative osteoarthritis, status post left total knee 
replacement.  There was full extension of the left knee, and 
what the examiner described as excellent flexion to 125 
degrees.  The examiner noted that this range of motion was 
more than is normally seen following a knee replacement 
arthroplasty.  The examining physician described the 
veteran's left knee disability as rather significant, with 
the forms of impairment usually associated with knee 
replacement arthroplasty.  The examiner added that the 
veteran is significantly impaired with regard to any activity 
requiring deep knee bending, stooping, squatting, running, 
and jumping.  The examiner speculated that the veteran's left 
knee impairment could be due to rather significant structural 
change and weakness of the left lower extremity.  There was 
no indication of left knee instability or incoordination.  
There was left knee weakness, with what was characterized as 
a minor degree of pain and fatigability.  With regard to the 
veteran's right ankle, the examining physician opined that 
the veteran had rather significant degenerative arthritis, 
which was thought to be significantly disabling.  The 
examiner noted that the right ankle disability has resulted 
in very definite functional impairment, affecting the 
veteran's ability to stand and walk for any extended period 
of time.  The examiner speculated that the right ankle 
impairment could be on the basis of advanced structural 
(articular) changes, with very definite pain, fatigability 
and weakness.  There was no indication of right ankle 
instability or incoordination.  X-ray study showed a talar 
tilt and severe narrowing of the superior margin of the ankle 
mortise.  

VA x-ray study of the veteran's left knee in February 1999, 
showed a total knee arthroplasty.  Metallic femoral and 
tibial components were present and there was flattening of 
the posterior margin of the patella.  Productive changes were 
prominent over the posterior margin of the distal femur, 
proximal to the prosthesis and posterior to the proximal 
tibia and posterior to the tibial prosthesis.  The examiner 
further indicated that suprapatellar effusion was suspected 
and faint calcifications were noted to be overlying the 
suprapatellar bursa.  Two faint calcific densities were also 
seen along the inferior aspect of the patellofemoral 
compartment.  No loosening of the prosthesis was suspected.  

VA x-ray study of the veteran's right ankle in February 1999, 
showed a talar tilt.  There was severe narrowing of the 
medial aspect of the superior margin of the ankle mortise and 
slight narrowing of the medial mortise.  There was a 1.5 
centimeter lucency and adjacent modeling in the medial aspect 
of the distal fibula proximal to the ankle.  There was 
irregularity of the distal tibiofibular syndesmosis.  An 
ossicle was present adjacent to the tip of the fibula and 
there was productive change in the adjacent lateral margin of 
the talus.  Slight narrowing and tapering of the posterior 
process of the talus was noted and there was minimal 
irregularity of the margin of the distal fibula.  A talar 
beak was also noted.  The examiner noted that the clinical 
findings raised the question of trauma.  

In a letter received in August 1999, C. C., a friend of the 
veteran, explained that she had known the veteran for 10 
years and that they had lived together for the preceding 5 
years.  C. C. indicated that, from her observations, the 
veteran is in constant pain.  He sleeps with a pillow under 
his left knee or right ankle.  He has swelling and pain in 
his left knee, and his right ankle is swollen to twice the 
size of his left ankle.  C. C. stated that the veteran's 
right ankle or left knee can give way without warning.  

In a September 1999 letter, K.B. McKillican, D.C., reported 
that, while the veteran was awaiting evaluation in a 
reception room, he was observed to be having a great deal of 
difficulty standing.  He had a great deal of difficulty 
ambulating down the hall.  The chiropractor noted that the 
veteran's chief complaints included left knee pain.  The 
veteran gave a history of left total knee replacement several 
years earlier, and he felt that the prosthesis was longer 
than the opposite leg, resulting in a great deal of pain.  
The veteran also indicated that he had a synovial cyst on his 
right ankle.  The chiropractor reported that the veteran was 
unable to stand erect for a sufficient period to permit a 
range of motion evaluation.  The chiropractor opined that the 
veteran is unable to use his left knee in the wake of his 
left total knee replacement.  The chiropractor concluded that 
the veteran's knee replacement surgery had been unsuccessful, 
and that the veteran should probably be using a wheelchair, 
with corresponding modification of his lifestyle.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

An Increased Rating for Postoperative Residuals
of a Left Total Knee Arthroplasty

Under Diagnostic Code 5055, replacement of a knee joint with 
a prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2000).  

In this case, a 20 percent rating under Diagnostic Code 5257 
was previously in effect for the veteran's left knee 
disability from April 1976, when he submitted his claim for 
service connection for a left knee disorder to the time of 
his left knee arthroplasty, April 20, 1992.  He was granted a 
temporary total postsurgical convalescent rating under 
Diagnostic Code 5055 from April 20, 1992 through May 30, 
1993.  Effective June 1, 1993, the left knee disability was 
assigned a 30 percent rating under Diagnostic Code 5257.  
(The current 30 percent rating is the maximum evaluation 
available under Diagnostic Code 5257.)  

Diagnostic Code 5055 provides that a 60 percent rating is 
warranted for postoperative status, left knee replacement, if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
is 30 percent.  See Diagnostic Code 5055.  

Diagnostic Code 5256 governs ratings for ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  
Diagnostic Code 5262 governs ratings for nonunion or malunion 
of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).  Under Diagnostic Code 5262, nonunion of the 
tibia and fibula, with loose motion requiring a brace, 
warrants a 30 percent rating.  The medical evidence of record 
does not indicate that the veteran has any degree of 
ankylosis of the left knee.  A chiropractor has opined that 
the veteran's left total knee replacement surgery was 
unsuccessful, but Dr. Bowman, who performed the surgery, Dr. 
Laughlin, and a VA examiner have opined, and x-ray study has 
confirmed, that the left knee is in favorable alignment and 
there is no apparent loosening of the left knee joint 
prosthesis.  Accordingly, the Board concludes that the left 
knee does not demonstrate nonunion of the tibia and fibula, 
with loose motion requiring a brace.  Therefore, an increased 
rating for the veteran's service-connected left knee disorder 
is not warranted under Diagnostic Codes 5256 or 5262.  

Diagnostic Code 5260 governs ratings based on limitation of 
flexion of the leg.  A 30 percent rating is warranted where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  

Diagnostic Code 5261 governs ratings based on limitation of 
extension of the leg.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Where extension is 
limited to 30 degrees, a 40 percent rating is warranted.  A 
50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  

Full range of flexion of the leg is to 140 degrees, and full 
range of extension of the leg is to zero degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The clinical findings on VA 
orthopedic examination in February 1999 show that the veteran 
has left knee flexion to 125 degrees, and the examiner 
described his left knee flexion as excellent.  Therefore, an 
increased rating is not warranted for the veteran's service-
connected left knee disorder under Diagnostic Code 5260.  On 
VA orthopedic examination of February 1999, the examiner 
indicated that the veteran has full left knee extension.  
Accordingly, an increased rating for the veteran's service-
connected left knee disorder is not available under 
Diagnostic Code 5261.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, including joint pain from 
arthritis, on functional activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).  In DeLuca, supra, the Court held that 
disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca, the claimant 
sought an increased disability rating for a musculoskeletal 
disorder, and the Court indicated that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination and that these symptoms must be considered 
in the rating determination.  

In this case, the VA orthopedic examination in February 1999 
contained an examiner's finding that the veteran's left knee 
did not demonstrate instability or incoordination.  There was 
left knee weakness and fatigability.  The VA examination of 
June 1992 (shortly after the veteran's left knee 
arthroplasty) included a finding of left knee swelling and an 
increased circumference of the left knee, as compared to the 
right knee.  The July 1992 VA examination included clinical 
findings of atrophy of the veteran's left thigh and left 
calf.  The June 1993 VA examination showed a 1 inch atrophy 
of the left quadriceps muscle, as compared with the right 
quadriceps muscle.  Dr. Bowman opined, in his April 1994 
letter, that the veteran's left knee had not responded to 
conservative treatment.  The VA examiner in February 1999 
described the veteran's left knee impairment as rather 
significant, and it was thought that the left knee impairment 
could be due to significant structural change and weakness of 
the lower extremity.  Given all of the foregoing medical 
evidence, Court precedent, and the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, the Board concludes that a 60 
percent rating is warranted for the veteran's service-
connected postoperative residuals of a left total knee 
arthroplasty under Diagnostic Code 5055 because the left knee 
disability appears to be manifested by significant weakness 
in the left lower extremity.  The Board does not find that a 
higher rating is warranted because the medical evidence shows 
only slight limitation of motion, and no additional left knee 
impairment other than that discussed above.  Accordingly, the 
claim for an increased rating for postoperative residuals of 
a left total knee arthroplasty should be granted.  


An Increased Rating for a Right Ankle Disorder

In the March 2000 rating decision, which assigned a 30 
percent rating for the veteran's service-connected right 
ankle disorder, the RO concluded that the right ankle 
symptomatology could be rated by analogy to Diagnostic Code 
5262.  Under Diagnostic Code 5262, malunion of the tibia and 
fibula, with marked ankle or knee disability warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).  

The medical evidence of record shows that the veteran's 
service-connected right ankle disorder is manifested by what 
was characterized on VA orthopedic examination in February 
1999 as very significant degenerative arthritis, and very 
definite functional impairment.  The examiner further noted 
that the right ankle could be impaired due to advanced 
structural changes, right ankle pain, fatigability and 
weakness.  

The Board concurs with the current rating by analogy to 
Diagnostic Code 5262 because, when considering the medical 
evidence with regard to the right ankle disorder, Court 
precedent and 38 C.F.R. §§ 4.10, 4.40 and 4.45, it appears 
that there is significant structural abnormality with the 
right ankle, resulting in significant functional impairment.  
However, the medical evidence does not demonstrate that the 
severity of the veteran's service-connected veteran's right 
ankle disability is analogous to nonunion of the tibia and 
fibula, with loose motion requiring a brace.  Therefore, a 40 
percent rating for the service-connected right ankle disorder 
is not warranted under Diagnostic Code 5262.  

The veteran's right ankle disorder has also been previously 
rated under Diagnostic Codes 5010 and 5271.  Under Diagnostic 
Code 5010, arthritis due to trauma and substantiated by x-ray 
findings, is rated as degenerative arthritis.  Degenerative 
arthritis, established by x-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

In this case, the veteran has what has been characterized on 
VA examination as significant degenerative arthritis of the 
right ankle.  Pursuant to Diagnostic Code 5003, the Board 
looks to Diagnostic Code 5271, which governs limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).  However, the maximum rating available under 
Diagnostic Code 5271 is 20 percent, which is a lower rating 
than that currently in effect for the veteran's service-
connected right ankle disorder.  Additionally, the assignment 
of a separate compensable rating for the same disability 
under different diagnoses, or "pyramiding" is to be 
avoided.  See 38 C.F.R. § 4.14 (2000).  Accordingly, the 
Board concludes that the veteran's service-connected right 
ankle disorder does not warrant a rating in excess of 30 
percent, and the claim for an increased rating for the 
service-connected right ankle disorder must be denied.  




ORDER

A 60 rating for postoperative residuals of a left total knee 
arthroplasty is granted, subject to the regulations governing 
payment of monetary awards.  

A rating in excess of 30 percent for a service-connected 
right ankle disorder is denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

